ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 05/20/2022 have been entered and considered and are found persuasive. 
Claims 1, 4, 5, and 7-10 are allowed.
The terminal disclaimer filed on 05/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,846,562 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Double patenting rejection is withdrawn.
Rejection under 35 USC 112(b) is withdrawn in view of amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of image matching and retrieval, comprising: accessing a plurality of images including a first image defining a target image and at least one secondary image for comparison with the first image, defining, by a processor, each of the plurality of images into a plurality of regions, transforming, by the processor, the plurality of regions into a plurality of point descriptors, each of the plurality of point descriptors defining a point associated with a region of the plurality of regions and a feature associated with the region, generating geometric shapes from a predetermined set of the plurality of point descriptors by generating lines between points of the predetermined set of the plurality of point descriptors such that the lines define edges of the geometric shapes and the points define vertices of the geometric shapes, discretize dimensions of the geometric shapes into a set of hash values of a table, and identify a predetermined set of attributes common to both a hash value associated with the first image and a hash value associated with the at least one secondary image, wherein the plurality of regions defines cells of a grid defined along each of the plurality of images, each of the cells of the grid including predefined dimensions defined along each image such that the plurality of regions correspond to partial views of the plurality of images, and wherein the predetermined set of the plurality of point descriptors used to generate the geometric shapes relate to predetermined cells of the grid representing the partial views of the plurality of images.
For example, in the area of fingerprint matching Liang teaches parsing images in order to generate shapes like triangles and code the dimensions into hash values. Liang is missing a teaching for dividing the images into cells. Bozas teaches dividing the image into cells but it is simply a teaching for dividing into cells and then using each of them, rather than only using predefined cells. Bozas is also not teaching generating geometric shapes from the cells. The claims currently require shapes to come from predefined cells. None of the closest prior art teaches that the shapes are derived from certain predefined cells.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661